ORDER
Mr. Hunting requests the appointment of a prosecutor pro tempore under Section 16 of Article VIII of the Utah Constitution. He challenges the alleged failure of the Vernal City prosecutor to pursue certain claimed statutory violations by the Vernal City Chief of Police. As one requesting the appointment, Mr. Hunting has the burden of demonstrating that the failure or refusal of the Vernal City prosecutor to prosecute constitutes an action outside the legitimate scope of the prosecutor’s discretion. See State v. Mohi, 901 P.2d 991 (Utah 1995).
The court will allow Mr. Hunting 30 days from today’s date to file any additional materials he thinks necessary to persuade the court that he has met this burden. The Vernal City prosecutor shall have 30 days to respond. Mr. Hunting may have an additional 15 days to reply. The court will take the matter under consideration, presumptively without oral argument.
/s/ Michael D. Zimmerman Michael D. Zimmerman Chief Justice
For The Court